“.   ,




                                                                         R-805




                                 AUSTIN      11. TEXAS


                                      October     1, 1947


         Mrs. E. L. Avery,                       Opinion No. V-392
         President,   State Board
         of Hairdressers   and                   Re: Authority of Board to
         Cosmetologists,                             Require Separation of
         Austin, Texas.                              Beauty Shops from Liv-
                                                     ing Quarters by a
                                                     Solid Wall.
         Dear Mrs.    Avery:
                    Your recent letter  asks whether, in the opln-
         ion of this department, the Board of Hairdressers   and
         Cosmetologists   can require beauty shop owners who have
         shops with openings into residential   or sleeping quar-
         ters to separate their beauty shops from such quarters
         by a solid wall.
                       Section 10(a), Senate Bill No. 131,            50th Leg-
         islature    , provides, in part, as follows:
                      "It shall be unlawful for a uerson,
               firm or corvoration    to operate a beauty
               shop or a beauty school as defined in
               this Act unless the same is a bona fide
               establishment with a nermanent and de-
               finite    location comnlrtelv and nermanent-
               Iv separated by solid walls with no ooen-
               Inns from rooms used wholly or in Dart
               for residential    purposes."  (Emphasis ours)
                      The following       is provided    in Section    20(a)        of
         the Act:
                     "That each of the following     offens-
               es shall constitute    a misdemeanor punlsh-
               able on conviction    in a court of compe-
               tent jurisdiction    by a fine.-of not less     ;
               than twenty-five    ($25.00) Dollars,    nor
               more than One Hundred ($100.00) Dollars:      '
               (a) The violation    of any of the provisions
               of this Act."
                     In Section 15 of Senate Bill NO. 131, it                  is
                                                                  , ..



Mrs.    E. L. A~very, page 2      (V-392)


Sd.rl   that:

              “The Board shall neither refuse to
        renew, nor shall it sus,pend nor revoke
        any certificate     of registration.    for any
        of the causes enumerated in this Act. ex-
        &     for failure    of applicantto     furnish
        the Board with a health certificate         and
        Wasserman test, as re,quired by Section
        9(b) of this A,ct, showing such applicant
        and/or licensee     to be free from contagious
        or infectious    disease as determined.by a’
        general examination and such test, unless
        the accused has been convicted of viola-
        tion of the arovlsions       of this act in a
        court of comuetent Surisdietion;        however,
        upon any such conviction,       the Board may
        suspend or revoke any such certificate
        of license    or registration     after giving
        the person so convicted at least twenty
        (20) days written notice of time and place
        of hearing bef,ore the Board for such pur-
        pose.* (Emphasis ours) 0
                Section   17 of the Act provides     that:
               “The Board may either refuse to Issue
        or renew. or may susnend. or revoke. anl
        certificate     of resistration     or license    for
        failure     to furnish the Board with a heilth
        certificate     and Wasserman test, as requir-
        ed by Section 9(b) of this Act, showing
        such applicant and/or licensee         to be free
        from contagious or infectious         disease as
        determined by a general examination and
        such tests,     or for any one or combination
        of the following      causes;     (h) Violation   of
        any of the regulations        described in this
        Act after conviction       thereof bv a court of
        competent jurisdiction,”        (Emphasis ours)
            In view of the plain provisions       of the Act a-
bove quoted, _ it
                ^  is  our  opinion  that
                                _ . --     a beauty  I shopnust
                                                        I
be separated from rooms used wnolly or In part l-or rest-
dential or sleeping purposes.        But before the Board can
refuse to issue or to renew, or suspend or revoke any
certificate   of registration     or license for the violation
of this provision     of the law (Section lOa), there must
be a conviction    thereof by a court of competent juris-
,. .




       Mrs. E. L. Avery,    page 3   (V-392)



       diction.
                                  SUMMARY
                     Senate Bill 131, 50th Legislature,
              requires that beauty shops be separated
              from living quarters by solid walls. The
              State Board of Hairdressers     and Cosme-
              tologists    has authority  to refuse the
              issuance or renwal, or cause the suspen-
              sion or revocation     of any certificate   of
              registration    or license  for violation   of
              the regulation    concerning solid walls
              only after final conviction      thereof by
              a court of competent jurisdiction.
                                                  Yours very truly,
                                               ATTORNEY
                                                      GENERAL
                                                            OF TEXAS



       CBK:mw                                  Byc~%%~
                                                assistat
                                               APPROVED



                                               ATTORNEY
                                                      GENERAL